DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is 159 words long.  Correction is required.  See MPEP § 608.01(b). The abstract should be less than 150 words. 
Claim Objections
Claim 12 is objected to because of the following informalities: the claim reads as “wherein the an image plane is a plane”, but should instead read as “wherein the image plane is a plane”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-9, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steins et al. (US6733458B1), hereinafter referred to as ‘Steins’.
Regarding claim 1, Steins teaches of a method for medical device navigation, the method comprising: 
determining an emplacement of a 2D medical image in a 3D virtual space; determining an emplacement of a virtual medical device in the 3D virtual space, the virtual medical device Column 1, lines 56-63 ‘the system includes an invasive medical device and an ultrasound transducer operative to image a portion of a subject, the portion including a target for the invasive medical device. Further, the system includes a location calculator in communication with the ultrasound transducer and the invasive medical device and operative to determine the relative location of the invasive medical device and the ultrasound transducer’);
determining an intersection based on the emplacement of the virtual medical device and the emplacement of the 2D medical image;
determining a dynamic point-of-projection location for the virtual medical device based at least in part on the determined intersection (Column 10, lines 15-18, ‘3D graphics calculator 144 computes the projected and actual trajectories of the invasive medical devices 132 and the intersection of the device(s) 132 with the portion of the subject represented by the ultrasonic image’); causing a display to concurrently display: the 2D medical image (Column 2, lines 2-4, ‘displaying a projected and an actual trajectory of an invasive medical device relative to and within a portion of a subject for use in a diagnostic medical ultrasound system’), and
a projection of the virtual medical device onto the 2D medical image from a perspective of the dynamic point-of-projection location (Column 2, lines 6-12, ‘obtaining location information about the ultrasound transducer and the invasive medical device, computing a first trajectory of the invasive medical device relative to the portion utilizing the location information, and com-putting a second trajectory of the invasive medical device within the portion utilizing the location information’; with Column 8, lines 4-5, mentioning ‘a location (position and/or orientation) calculator 126’).
Column 2, lines 6-12, ‘obtaining location information about the ultrasound transducer and the invasive medical device, computing a first trajectory of the invasive medical device relative to the portion utilizing the location information, and com-putting a second trajectory of the invasive medical device within the portion utilizing the location information’; and also Column 10, lines 15-18, ‘3D graphics calculator 144 computes the projected and actual trajectories of the invasive medical devices 132 and the intersection of the device(s) 132 with the portion of the subject represented by the ultrasonic image’).
Regarding claim 4, Steins discloses the method of claim 1, as set forth above, wherein said causing the display to concurrently display comprises the projection of the virtual medical device onto the 2D medical image comprises mapping points onto the 2D medical image that correspond a plurality of projecting lines, wherein each of the plurality of projecting lines emanate from the dynamic point-of-projection location and intersect both the virtual medical device and the 2D medical image, wherein the points are mapped at the intersection of a particular set of projecting lines from the plurality of projecting lines with the 2D medical image (Fig. 3 & Column 3, lines 34-40, ‘to create these representations of the trajectory of the invasive medical device, such as a needle, to a target inside the patient’s body, the guidance Column 12, lines 33-38, ‘The graphical cues include indicators such as lines, dots, dashes, shaded and colored regions which indicate the predicted trajectory of the invasive device 132 and inform the clinician to the potential success of the invasive device 132 reaching the intended target’; as well as Column 12, lines 46-50, ‘Once the planning is complete, the invasive device 132 is inserted and the actual location 206 of the leading edge of the invasive device 132 is displayed within the ultrasound image 118 along with the representation 210 of the target 204’).
Regarding claim 5, Steins discloses the method of claim 1, as set forth above, wherein the projection of the virtual medical device comprises a graphical approximation of at least a portion of the physical medical device from a perspective of the point-of-projection location in the 3D virtual space (Column 3, lines 34-40, ‘to create these representations of the trajectory of the invasive medical device, such as a needle, to a target inside the patient’s body, the guidance system superimposed a graphical representation of the actual an/or projected trajectory of the device over the externally supplied ultrasound images…this allows the guidance system to merge the 2D ultrasound images obtained from the ultrasound system with a graphically represented image of the needle trajectory and display this merged image to the sonographer’; Column 10, lines 15-18, ‘the output of the 3D graphics calculator 144 goes to the screen graphics calculator 142 which converts the trajectory data to graphical representations that can be super imposed on the image/display 118’; Column 12, lines 50-51, ‘the invasive device 132 is indicated by a graphical display 206 in the image 118’; as well as Column 14, lines 22-33, ‘Fig. 5B, the graphical image display 118 indicates the predicted 514 and actual trajectories 510 of 
Regarding claim 7, Steins discloses the method of claim 1, as set forth above, wherein the physical medical device is a medical needle and the 2D medical image corresponds to an image obtained from an ultrasound transducer (Column 3, lines 34-40, ‘to create these representations of the trajectory of the invasive medical device, such as a needle, to a target inside the patient’s body’; Column 1, lines 56-59, ‘the system includes an invasive medical device and an ultrasound transducer operative to image a portion of a subject’; as well as Para. Column 14, lines 36-41, ‘a fourth embodiment utilizing a 2D transducer array 104…2D Arrays are typically used to acquire 3D images. 2D arrays can also be used to acquire 2D images’).
Regarding claim 8, Steins discloses the method of claim 1, as set forth above, wherein the virtual medical device is a first virtual medical device, wherein the physical medical device is a first physical medical device, the method further comprising:
determining an emplacement of a second virtual medical device in the 3D virtual space, the virtual medical device corresponding to a second physical medical device that is different from the first physical medical device; and
causing a display to further concurrently display:
a projection of the second virtual medical device onto the 2D medical image from a perspective of the dynamic point-of-projection location (Steins’ Column 8, lines 4-5, ‘a location (position and/or orientation) calculator 126’; Steins’ Column 8, lines 37-51, ‘the clinician may Steins’ Column 9, lines 47-49, ‘the invasive medical device or implement 132 may be a needle, cannula, catheter, probe or other type of invasive device including biopsy devices’; as well as Steins’ Column 17, lines 49-53, ‘multiple invasive devices are used substantially simultaneously, such as in laparoscopic procedures. In such embodiments, the position and/or orientation of each device is discretely displayed relative to and within the imaged subject’).
Regarding claim 9, Steins discloses the method of claim 1, as set forth above, wherein the virtual medical device is a first virtual medical device, wherein the physical medical device is a first physical medical device, wherein the dynamic point-of-projection location is a first dynamic point-of-projection location, the method further comprising:
determining an emplacement of a second virtual medical device in the 3D virtual space, the virtual medical device corresponding to a second physical medical device that is different from the first physical medical device;
determining a second dynamic point-of-projection location for the second virtual medical device; and (Column 2, lines 5-12, ‘the method includes generating an image of the portion utilizing an ultrasound transducer, obtaining location information about the trajectory of the invasive medical device relative to the portion utilizing the location information, and computing a second trajectory of the invasive medical device within the portion utilizing the location information’; Column 8, lines 4-5, ‘a location (position and/or orientation) calculator 126’; as well as Column 17, lines 49-53, ‘multiple invasive devices are used substantially 
causing a display to further concurrently display a projection of at least a portion of the second virtual medical device onto the 2D medical image from a perspective of the second dynamic point-of-projection location (Column 11, lines 30-39, ‘The graphics drawing tool 140 applies graphical attributes to the two dimensional coordinates of the invasive device(s) 132 and imaging plane intersection(s) in order to differentiate multiple invasive devices 132 as well as target area attributes. This provides graphical feedback on the display 118 so the clinician is informed of the position and/or orientation of the invasive device(s) 132 and their potential error’).
Regarding claim 11, Steins teaches of a method for medical device navigation, the method comprising:
determining a relative emplacement of a display object with respect to an image plane (Column 5, lines 20-24, ‘guidance calculations indicating the position and/or orientation of the invasive device and transducer are fed back to the system controller to automatically optimize the image plane for optimal viewing’; Column 8, lines 4-5, ‘a location (position and/or orientation) calculator 126’; as well as Column 14, lines 51-52, ‘the fact that imaging plane 606 can be arbitrarily oriented has, itself, a number of advantages’);
determining a dynamic center-of-projection based at least in part on the relative emplacement of the display object with respect to the image plane; and causing a display to concurrently display (Column 14, lines 52-60, ‘in the aforementioned biopsy, as the clinician advances the invasive device 132, the position and/or orientation of the ultrasound transducer 
a rendering of a 2D medical image, and at least a portion of a projection of the display object based at least in part on the dynamic center-of-projection (Column 11, line 24, ‘screen formatting’; as well as Column 16, lines 45-47, ‘the system 100 knowns the location and orientation of the image plane 1202 in the 3D space because it fired ultrasonic lines on the image plane 1202’).
Regarding claim 12, Steins discloses the method of claim 11, as set forth above, further comprising: 
determining an emplacement of a 2D medical image in a 3D virtual space, wherein the an image plane is a plane of the 2D medical image; and
determining an emplacement of the display object in the 3D virtual space, wherein the relative emplacement of the display object with respect to the image plane is based at least in part on the emplacement of a 2D medical image in the 3D virtual space and the emplacement of the display object in the 3D virtual space (Column 8, lines 4-5, ‘a location (position and/or orientation) calculator 126’; Column 14, lines 20-22, ‘the normal 502 and optimized 504 slice profiles interleaved to provide optimized visualization of the invasive device 132 and the target 506’; as well as Column 14, lines 52-60, ‘in the aforementioned biopsy, as the clinician advances the invasive device 132, the position and/or orientation of the ultrasound transducer 104, invasive device 132, image plane 606 as well as the beam orientation is determined and 
Regarding claim 13, Steins discloses the method of claim 12, as set forth above, further comprising:
receiving first emplacement data, wherein said determining the emplacement of the 2D medical image in the 3D virtual space is based at least in part on the first emplacement data; and
receiving second emplacement data, wherein said determining the emplacement of the display object in the 3D virtual space is based at least in part on the second emplacement data (Column 8, lines 4-5, ‘a location (position and/or orientation) calculator 126’; Column 10, lines 57-60, ‘the image slice calculation data is sent to the image processor 116 for integration of the position and/or orientation information for the 3D graphics calculation of the device 132 trajectory and the slice orientation’; Column 11, lines 5-9, ‘the needle target buffer 128 stores reference data regarding the tolerances and/or error in the position and/or orientation data returned by the locations sensors 130, 134’; Column 12, lines 2-9, ‘The position and/or orientation of the invasive device 132 is indicated on the ultrasound image 118 by a graphic display 208 of the predicted pathway of the invasive 132. This prediction/display helps the clinician plan the angle and insertion location of the invasive device 132, to accurately intersect the intended target 204’; as well as Column 16, lines 45-55, ‘the system 100 knowns the location and orientation of the image plane 1202 in the 3D space because it fired ultrasonic lines on the image plane 1202. Using the location and orientation of the image plane 1202 in 
Regarding claim 14, Steins discloses the method of claim 11, as set forth above, further comprising determining an intersection based at least in part on the relative emplacement of the display object with respect to the image plane (Column 8, lines 4-5, ‘a location (position and/or orientation) calculator 126’; as well as Column 16, lines 45-47, ‘the system 100 knowns the location and orientation of the image plane 1202 in the 3D space because it fired ultrasonic lines on the image plane 1202’).
Regarding claim 16, Steins discloses the method of claim 14, as set forth above, wherein the dynamic center-of-projection is a point along a ray that is normal to the image plane and that passes through the intersection (Steins’ Fig. 6B, object 618; Column 16, lines 45-47, ‘the system 100 knowns the location and orientation of the image plane 1202 in the 3D space because it fired ultrasonic lines on the image plane 1202’; Steins’ Column 5, lines 20-24, ‘guidance calculations indicating the position and/or orientation of the invasive device and transducer are fed back to the system controller to automatically optimize the image plane for optimal viewing’; Steins’ Column 2, lines 6-12, ‘obtaining location information about the ultrasound transducer and the invasive medical device, computing a first trajectory of the invasive medical device relative to the portion utilizing the location information, and computing a second trajectory of the invasive medical device within the portion utilizing the location information’; Steins’ Column 10, lines 15-18, ‘3D graphics calculator 144 computes the projected and actual trajectories of the invasive medical devices 132 and the intersection of the Steins’ Column 13, lines 3-6, ‘an ultrasound image frame can be obtained in which the ultrasound beam 306 can be aligned, i.e. steered, to be more perpendicular 308 to the angle of the invasive device’s 132 trajectory’; as well as Steins’ Column 16, lines 62-64, ‘knowing the location of point C (any point on the needle 132 other than the tip) using an active or passive position or orientation sensing method’). The Applicant stated in paragraph [0116] of their Specification, that ‘a point-of-projection location (sometimes referred to as center-of-projection)’. Thus the examiner has interpreted ‘point-of-projection’ to be interchangeable with the terminology ‘center-of-projection’, seen in this claim.
Regarding claim 17, Steins discloses the method of claim 14, as set forth above, wherein the dynamic center-of-projection is a point along a ray that is not normal to the image plane and that passes through the intersection (Steins’ Column 13, lines 9-11 & 34-37, ‘beam steering in the elevational dimension, wherein the imaging is non-perpendicular to the transducer face…the beam angle of the ultrasound image can be updated accordingly in real time, at discrete intervals or under the control of the clinician, as the invasive device 132 changes position and/or orientation’). Thus the examiner has interpreted ‘point-of-projection’ to be interchangeable with the terminology ‘center-of-projection’, seen in this claim.
Regarding claim 18, Steins discloses the method of claim 11, as set forth above, further comprises mapping points onto the image plane that correspond a plurality of projecting lines, wherein each of the plurality of projecting lines emanate from the dynamic center-of-projection and intersect both the display object and the image plane (Column 16, lines 45-47, ‘the system 
Regarding claim 19, Steins discloses the method of claim 11, as set forth above, wherein the at least a portion of the projection of the display object comprises a graphical approximation of at least a portion of the display object from a perspective of the dynamic center-of-projection in the 3D virtual space (Steins’ Column 14, lines 22-33, ‘Fig. 5B, the graphical image display 118 indicates the predicted 514 and actual trajectories 510 of the invasive device 132 as well as the target image 512….the ability to align the ultrasound image 306 more perpendicularly 308, while narrowing the beam profile 406 by using the known position and/or orientation of the invasive device 132 further augments visualization of the invasive device 132 as described’; as well as Steins’ Column 14, lines 52-60, ‘in the aforementioned biopsy, as the clinician advances the invasive device 132, the position and/or orientation of the ultrasound transducer 104, invasive device 132, image plane 606 as well as the beam orientation is determined and provided to the system controller 122. The clinician can mark the target 610 in the ultrasound image 118 with a graphical reference indicator 618 for which the position and/or orientation is known by the system to fix the target location’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steins et al. (US6733458B1), hereinafter referred to as “Steins”, as applied to claims 1, 11, 12, and 14 above, in view of Beck (US20160354152A1), hereinafter referred to as “Beck”.  
Regarding claim 3, Steins discloses the method of claim 1, as set forth above, wherein the dynamic point-of-projection location is a point along a ray that is normal to a 2D plane corresponding to the 2D medical image and that passes through the intersection (Steins’ Column 5, lines 20-24, ‘guidance calculations indicating the position and/or orientation of the invasive device and transducer are fed back to the system controller to automatically optimize the image plane for optimal viewing’; Steins’ Column 2, lines 6-12, ‘obtaining location information about the ultrasound transducer and the invasive medical device, computing a first trajectory of the invasive medical device relative to the portion utilizing the location information, and computing a second trajectory of the invasive medical device within the portion utilizing the location information’; Steins’ Column 10, lines 15-18, ‘3D graphics calculator 144 computes the projected and actual trajectories of the invasive medical devices 132 and the intersection of the device(s) 132 with the portion of the subject represented by the Steins’ Column 16, lines 62-64, ‘knowing the location of point C (any point on the needle 132 other than the tip) using an active or passive position or orientation sensing method’). However, Steins does not disclose specific language of projection location.
Beck, regarding claim 3, discloses the ability of their enclosed system to calculate the position of a random point or structure on the instruments so that it may use that point as a reference point to determine the position of the instrument tip within the structure; and use a point on the instrument to determine the direction of viewing in paragraph [0066] of Beck’s Specification (on page 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the above feature taught by Beck to the vantage point disclosed in Steins invention. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Beck to the vantage point location according to Steins, resulting Steins’ vantage point location to be calculated from any random point. The motivation to make such a modification would be to allow the clinician to change the vantage point by potentially moving the transducer around the target area. 
Regarding claim 6, Steins discloses the method of claim 1, as set forth above, wherein the projection of the virtual medical device varies in size, wherein the size of the projection of the virtual medical device is based at least in part on a distance of the virtual medical device from the dynamic point-of-projection location. However, Steins does not disclose how the size of the projection of the virtual medical device is determined and displayed.
Beck, regarding claim 6, discloses in paragraph [0045] of his Specification (on page 4) that ‘the sensor may track the size, position, direction, and/or motion of one or more reference objects in three dimensions’. Beck goes on to teach that the sensor may display a digital representation of the detected object(s) on a monitor or other display device.  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the above feature taught by Beck to correctly determine the correct sizing of the medical device on the display in reference to the other imaged structures. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Beck to the medical device navigation method according to Steins, resulting Steins’ medical device navigation system to correctly display the projection of the medical devices sized proportionally in reference to the surrounding structures. The motivation to make such a modification would be to ensure that what the clinician is viewing on the display is an accurate representation of position, orientation, and size of the device superimposed over the imaged structures. 
Regarding claim 10, Steins discloses the method of claim 1, as set forth above, wherein said causing the display to concurrently display the medical images comprises causing the display to display an orthographic projection of the medical image onto the plane of the 2D medical image (Steins’ Fig. 3). 

    PNG
    media_image1.png
    695
    496
    media_image1.png
    Greyscale

However, Steins does not disclose displayed orthographic projections on the medical images.
Beck, regarding claim 10, discloses in paragraph [0078] of his Specification (on page 7) that the display 106 may show data in various types of formats and views. These views include orthogonal plane view 156. Beck goes on to disclose how the display may be shown as a virtual display 160 in augmented displays 150, where augmented displays may be augmented ultrasound display 138. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the above feature taught by Beck to allow augmenting of the medical images. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Beck to the image processing component according to Steins, resulting Steins’ medical device navigation system to incorporate displaying orthogonal 
Regarding claim 15, Steins discloses the method of claim 14, as set forth above, wherein the intersection comprises an intersection of an axis of the display object with the image plane (Steins’ Fig. 13; Steins’ Figs. 9A & 9B; Steins’ Column 15, lines 30-37, ‘The clinician can indicate via user interface control whether or not to image the needle 132 in its longitudinal axis or to rotate the plane 904 of the image to the short axis for visualization of the needle 132 tip 910. This allows the clinician the full confidence and opportunity to visualize the progress of the invasive device 132 in two planes 804, 904 under ultrasound image guidance’; as well as Steins’ Column 16, lines 45-47, ‘the system 100 knowns the location and orientation of the image plane 1202 in the 3D space because it fired ultrasonic lines on the image plane 1202’). However, Steins never specifically mentions an intersection between the two. It can be inferred from Steins disclosure that the visualization of the progress of the invasive device in two planes will ultimately mean viewing the axis’s intersection with the two planes to ensure it is following its intended path.
Beck, regarding claim 15, discloses in paragraph [0066] of his Specification (on page 6) to calculate the central axis of the instrument and create a virtual pointer on a display that extends beyond the length of its axis for targeting. 
It would have been obvious to one of ordinary skill in the art before the effective filing

Regarding claim 20, Steins discloses the method of claim 11, as set forth above, wherein the at least a portion of the projection of the display object varies in size, wherein the size of the at least a portion of the projection of the display object is based at least in part on a distance of the display object from the dynamic center-of-projection (Steins’ Column 17, lines 8-16, Steins’ Column 17, lines 44-48, ‘the target location will be deformed due to the Z-axis component of the slice, this deformation is represented on the display as a non-symmetrical trajectory line to accurately depict the slice non-uniformity’; as well as Steins’ Column 17, lines 49-53, ‘multiple invasive devices are used substantially simultaneously…the position and/or orientation of each device is discretely displayed relative to and within the imaged subject’). However, Steins does not disclose how the size of the projection of the virtual medical device is determined and displayed.
Beck, regarding claim 20, discloses in paragraph [0040] of his Specification (on page 4) that the device may be used to determine the size, including the length, of the instrument within its visual field. The device enables a user to track the position of an instrument or Beck continues in paragraph [0045] of his Specification (on page 4) that ‘the sensor may track the size, position, direction, and/or motion of one or more reference objects in three dimensions’. Beck goes on to teach that the sensor may display a digital representation of the detected object(s) on a monitor or other display device.  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the above feature taught by Beck to correctly determine the correct sizing of the medical device on the display in reference to the other imaged structures. It would then be obvious to one of ordinary skill in the art to apply the above, modified feature taught by Beck to the medical device navigation method according to Steins, resulting Steins’ medical device navigation system to correctly display the projection of the medical devices sized proportionally in reference to the surrounding structures. The motivation to make such a modification would be to ensure that what the clinician is viewing on the display is an accurate representation of position, orientation, and size of the device superimposed over the imaged structures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C RIEDY whose telephone number is (571)272-1431.  The examiner can normally be reached on Mon - Fri 6:30am - 4:30pm (11am - 1pm flexed out).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA C RIEDY/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793